Citation Nr: 1747661	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a left elbow disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for asthma.

9.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Mr. Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and friend


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran, his wife, and friend presented testimony before the undersigned Veterans Law Judge at the RO.  A copy of the transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board is deciding the Veteran's claim for an increased rating for service-connected sinusitis.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 1, 2013, sinusitis was not manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.
 
2.  Since April 1, 2013, the symptoms of sinusitis have more nearly approximated a disability picture including three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, without radical surgery or near constant sinusitis.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2013,  the criteria for an initial rating higher than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2016).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating of 30 percent, and no higher, for sinusitis have been met since April 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Disability Rating for Sinusitis-Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected sinusitis was granted in a January 2013 rating decision, effective November 25, 2009, at a 10 percent rating under Diagnostic Code 6513.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pan sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Background

The Veteran was provided with a VA examination in November 2010.  He reported intermittent nasal discharge and frontal headaches which he treated with petroleum jelly.  The examiner noted that there was no report of incapacitating episodes.  The Veteran did report two to three non-incapacitating episodes of headaches and purulent drainage per week, lasting 30 to 40 minutes each.  The Veteran denied breathing difficulty and speech impairment.  The examiner found no signs of nasal obstruction or septal deviation.  There was no permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, or tissue loss, scarring or deformity of the nose.  The examiner opined that the Veteran's history of two to three episodes of sinusitis weekly lasting 30 to 40 minutes treated with petroleum jelly locally was not consistent with sinusitis.

The Veteran was provided with another VA examination in January 2013.  The examiner diagnosed maxillary sinusitis, and noted that chronic sinusitis was detected by imaging studies, headaches, pain and tenderness of the affected sinus.  The Veteran reported that he had three non-incapacitating episodes of sinusitis over the prior twelve months, and no incapacitating episodes of sinusitis.  The Veteran did not have rhinitis, laryngitis, or a deviated nasal septum.  The examiner found that the Veteran's service-connected sinusitis did not interfere with his employment.

In a March 2015 letter, the Veteran's private physician noted that he had been treating the Veteran since April 2013.  The examiner indicated that the Veteran continued to require several courses of antibiotic therapy lasting up to 6 weeks as well as invasive intervention by ENT due to persistent disease.  The private physician noted that the computed tomography (CT) study of your sinuses following prolonged antibiotic therapy showed persistent disease.  He expressed support for the Veteran's claim for an increased in disability rating. 

The Veteran underwent a VA examination in October 2015.  The examiner noted that the Veteran's service-connected sinusitis was detected by imaging studies, and resulted in headaches, pain of affected sinus, and tenderness of the affected sinus.  The Veteran reported 3 incapacitating episodes over the prior 12 months, characterized by headaches, pain and purulent discharge or crusting.  The Veteran had one incapacitating episode over the prior 12 months.

The Veteran submitted a VA Disability Benefits Questionnaire for sinusitis in November 2015.  The examiner noted that the Veteran had been having several episodes per year of acute (or chronic) sinusitis requiring invasive and non-invasive treatment, including prolonged, more than 6 week long courses of antibiotic therapy.  Chronic sinusitis detected by imaging studies, and the Veteran reported episodes of sinusitis, headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting.  The Veteran reported three non-incapacitating episodes of sinusitis characterized by purulent discharge and headaches, and more than three incapacitating episodes of sinusitis.  The examiner noted that the Veteran had not had radical surgery of the sinuses.

Analysis

The Board finds that, prior to April 1, 2013, the Veteran's sinusitis did not meet the criteria for a 30 percent disability rating under the General Rating Formula for Sinusitis.  This formula provides different disability ratings based on the number of incapacitating and non-incapacitating episodes of sinusitis per 12 month period.  In order to warrant a 30 percent disability rating, the evidence would need to show that the Veteran's service-connected sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Board notes that the Veteran reported at his November 2010 VA examination that he had two to three non-incapacitating episodes of headaches and purulent drainage per week, lasting 30 to 40 minutes each; however, the examiner found that these episodes and the treatment he reported were not consistent with sinusitis.  In addition, the Veteran denied any incapacitating episodes.  At his January 2013 examination, the Veteran reported that he had three non-incapacitating episodes of sinusitis over the prior twelve months, and no incapacitating episodes.  The Veteran indicated that his symptoms included headaches, pain and tenderness of the affected sinus.  

As shown above, prior to April 1, 2013, the criteria for a rating higher than 10 percent disabling for sinusitis is not warranted as three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting is not shown by the record.  The record of evidence does not reflect any evidence findings which tend to meet, or more nearly approximate, these criteria.  Hence, for the period prior to April 1, 2013, the criteria for a 30 percent rating have not been met.

Given the medical and lay evidence in the record, the Board finds that the Veteran's sinusitis more closely approximates the criteria for a 30 percent rating beginning in April 2013.  The Veteran's private physician noted that he began treating the Veteran for sinusitis in April 2013, and that his treatment included several courses of antibiotic therapy lasting up to 6 weeks as well as invasive intervention and CT studies revealing persistent disease even after prolonged antibiotic therapy.  The October and November evaluations additionally support a higher, 30 percent, disability rating for the Veteran's sinusitis, beginning in April 2013.  

The Board also finds that the Veteran's sinusitis does not meet or nearly approximate the criteria for a rating higher than 30 percent since April 1, 2013.  The November 2015 examiner noted that the Veteran has not had radical surgery on the sinuses.  Moreover, the evidence of record does not reflect that the Veteran has had near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Significantly, the Veteran has argued that his sinusitis should be awarded a 30 percent disability rating.  As such, a rating higher than 30 percent is not warranted since April 1, 2013.

The Board has considered whether a higher rating by analogy is available through another diagnostic code that considers similar symptoms, but has found none.  In this case, the Board finds no other provision upon which to assign ratings higher than those awarded herein for his sinusitis.  Moreover, the Veteran has not reported other symptoms not contemplated by these rating criteria.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.



ORDER

Prior to April 1, 2013, a disability rating in excess of 10 percent for sinusitis is denied.

Beginning April 1, 2013, a disability rating of 30 percent for sinusitis is granted, subject to the law and regulations governing the payment of VA monetary benefits



REMAND

In this case, it is clear from the record that the Veteran has been in receipt of ongoing treatment for several disabilities on appeal; however, the most recent treatment records in the claims file are dated in January 2015, over two and a half years ago.  In addition, a December 2011 medical record reflected that the Veteran was treated for depression and anxiety by Dr. Szabo.  It is unclear from the record whether this treatment was provided through the VA or a private facility.

The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, outstanding private and VA medical records should be obtained and added to the record.

The Veteran has contended that he has a current psychiatric disorder, to include PTSD, as a result of service.  Current medical records reflect diagnoses of PTSD, depression, and anxiety.  At his hearing, the Veteran testified that psychiatric symptoms, including anxiety, panic attacks, and trouble sleeping, began during the 1980s while he was on active duty.  In addition, in support of his claim for entitlement to service connection for PTSD, the Veteran testified that he was fearful for his life while he was stationed in the 1-kilometer zone between East Berlin and West Berlin as an Air Defense Artillery crewman and our unit responsibility was to provide security for the border.  

The evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

On remand, the Veteran should be provided with a VA examination to determine whether any current psychiatric disability is related to service.  The examiner must address all psychiatric disorders diagnosed during the appeals period, beginning in November 2009 when the Veteran filed his claim for entitlement to service connection for PTSD.

The Veteran contends that he has several orthopedic disorders-of the back, knees, left ankle, right shoulder and left elbow-that are due to his duties in service,  which included lifting heavy missiles.  His MOS and service personnel records support his contentions that his duties included lifting heavy objects for the majority of his time on active duty.

The Veteran contends that he began having back pain during service and that it has continued since that time.  Service treatment records reflect that he was seen for low back pain in February 1979 after lifting heavy objects and in February 1989 after carrying a heavy ruck sack.  VA medical records show that the Veteran was seen several times throughout the 1990s for back pain, and was prescribed physical therapy in 2002 .  A 2007 MRI revealed degenerative disc disease in the lumbar spine.  

The Veteran has had two VA examinations to determine whether his lumbar spine disability is related to service.  The first was provided in November 2010.  The examiner opined that the Veteran's low back disorder was not related to his military service.  While the examiner acknowledged that the Veteran was seen twice during active duty for short duration low back pain and was diagnosed with a back strain, he found that there was no evidence of chronicity in the service treatment records or post separation notes.

The Veteran was provided with another examination in January 2013.  The examiner noted that the veteran was only seen and treated for two short episodes of non-traumatic low back pain while on active duty.  While the examiner acknowledged that post-separation medical records reflected episodic treatment for his back, he opined that this was a common condition that could not be linked to two short periods of back pain while in service.

The Board finds that these VA opinions are inadequate.  The Veteran has reported that he began having back pain in service, and that it has continued since that time.  In fact, medical records reflect that the Veteran was seen throughout the 1990s for back pain, after having been discharged in 1992.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  The VA examiners did not acknowledge the Veteran's reports of ongoing back pain since service and did not adequately address the medical evidence showing treatment following service.  As such, the examinations are not adequate for rating purposes, and the Veteran should be provided with another VA examination to obtain an addendum opinion addressing the lay and medical evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   

With regard to the Veteran's left ankle disorder, the Veteran argued that he had been kicked in the ankle during an in-service soccer game, and that he had pain and a lump in his left ankle since that injury.  At his hearing, the Veteran additionally contended that his left ankle disorder was secondary to his back disability.

Service treatment records reflect that the Veteran was seen in March 1978 and was found to have crepitus and edema of the Achilles' tendon of his left ankle.  In November 1978, he was treated for left ankle strain.  The Veteran was seen in March 1989 for a left ankle injury sustained during a soccer game.  In May 1989, he reported left ankle pain that had been present for four months.

The Veteran was provided with a VA examination in November 2010.  The examiner diagnosed calcaneal spurring of the left ankle and opined that the Veteran's left ankle disorder was not related to service as service treatment records did not show any chronic disorder, and both ankles had essentially the same findings on examination.  The examiner also noted that the Veteran's separation examination did not indicate any left ankle disorder.

This opinion is inadequate for the following reasons.  The examiner did not adequately address the evidence in the service treatment records reflecting that the Veteran reported ankle pain ongoing for four months, or his lay statements that he has experienced pain in his left ankle since the in-service soccer injury.  

As such, the Veteran should be provided with a new VA examination to obtain an opinion as to whether his left ankle disorder is related to service.  The examiner must address the Veteran's reports of ongoing pain in his left ankle during service and since discharge.  In addition, the examiner should provide an opinion as to whether the Veteran's left ankle disorder is secondary to his back disorder.

With regard to the Veteran's right and left knee disorders, at his hearing and prior to his VA examination, the Veteran contended that his knee disorders are due to the heavy lifting he did during service as part of his duties.  

The Veteran was provided with a VA examination in January 2013.  The examiner found that the Veteran did not have a diagnosed disorder of either knee; therefore no nexus opinion was provided.  The Board finds it significant that the examiner reported that no imaging studies were performed, especially in light of the Veteran's reports of chronic right knee pain beginning in 1978.  

The Board notes that a January 2012 VA medical record reflects the Veteran's reports of the ongoing feeling of giving way in his left knee.  The Veteran's problems list includes the diagnosis of patellar chondromalacia.  

The Board finds that the Veteran should be provided with another VA examination to address these findings and to undertake imaging studies, if deemed appropriate, to properly diagnose any disorder of the Veteran's knees.  In addition, the examiner should provide an opinion as to whether any current right or left knee disability has been caused or aggravated by his back disorder.

In a November 2010 VA examination, the Veteran reported that he developed non-traumatic left elbow pain approximately 30 to 40 years prior to the examination.  He indicated that the pain was intermittent and occurred when he lifted heavy objects.  The examiner diagnosed degenerative spurring, and opined that the veteran's left elbow condition was not related to events that occurred in military service as service treatment records did not reflect chronicity and X-rays of both elbows had essentially the same findings.  In addition, the examiner stated that there were no post separation notes regarding elbow complaints.

The Veteran's service treatment records, however, reflect that he was treated for a dislocated left elbow in December 1983 and underwent follow-up treatment for several months.  In addition, the examiner did not adequately address the Veteran's report that his left elbow pain began 30 to 40 years prior to the examination, reflecting the onset of pain while on active duty.

As such, the Board finds that the Veteran should be provided with another VA examination to determine whether his current left elbow disorder is related to service.  The examiner should address the Veteran's service treatment records showing an in-service left elbow dislocation and the Veteran's contentions that his left elbow pain began during service.

With regard to the claim for entitlement to service connection for a right shoulder disorder, the Veteran contends that his current right shoulder disorder is a result of the heavy lifting he did as part of his duties while on active duty.  A July 2014 medical record shows that the Veteran has a current diagnosis of left shoulder tendonitis.  As the record of evidence does not contain sufficient information to make a decision on the claim, the Board finds that the Veteran should be provided with a VA examination to determine whether his current right shoulder disorder is related to heavy lifting during service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all outstanding VA and private medical records.  In particular, after obtaining any necessary authorization from the Veteran, records reflecting mental health treatment by Dr. Szabo should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. 
 
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder diagnosed since November 2009.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.

The examiner must first determine the psychiatric disorders the Veteran has been diagnosed with since November 2009.  

Then, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any of the psychiatric disorders identified/diagnosed was caused by or are etiologically related to any incident of active duty.

If the Veteran is diagnosed with PTSD, the examiner must opine as to whether it is related to Veteran's reported fear of hostile military or terrorist activity while in service.  

The examiner must provide a rationale for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any back disorder diagnosed during the appeals period to include degenerative disc disease and lumbar strain.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any back disorder diagnosed during the appeals period to include degenerative disc disease and lumbar strain was caused by or is etiologically related to any incident of active duty.  

In so opining, the examiner must address the Veteran's reports of lifting heavy equipment while on active and of having back pain since service.

The examiner must provide a rationale for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any left ankle, right or left knee, left elbow, and right shoulder disorders.  All indicated tests and studies should be conducted.  The claims file must be reviewed by the examiner.

The examiner should opine as to whether

(a)  It is at least as likely as not (50 percent or greater probability) that any left ankle, right or left knee, left elbow, and right shoulder disorders diagnosed since November 2009 was caused by or is etiologically related to any incident of active duty.

With regard to the Veteran's left ankle disorder, the examiner must address the Veteran's contentions that he had been kicked in the ankle during an in-service soccer game (supported by his service treatment records), and that he had pain and a lump in his left ankle since that injury.  

With regard to the Veteran's right and left knee disorders, the examiner must address the January 2012 VA medical record reflects the Veteran's reports of the ongoing feeling of giving way in his left knee.  The Veteran's problems list includes the diagnosis of patellar chondromalacia.  

With regard to the Veteran's left elbow, the examiner must address the service treatment records reflecting that he was treated for a dislocated left elbow in December 1983 and underwent follow-up treatment for several months and the Veteran's report that his left elbow pain began 30 to 40 years ago, reflecting the onset of pain while on active duty.

With regard to the right shoulder disorder, the examiner should address the Veteran's contentions that his current right shoulder disorder is a result of the heavy lifting he did as part of his duties while on active duty.  

(b)  It is at least as likely as not (50 percent or greater probability) that any left ankle, right or left knee, left elbow, and right shoulder disorders diagnosed since November 2009 has been caused (in whole or in part) by his back disorder; and

(c)  It is at least as likely as not (50 percent or greater probability) that left ankle, right or left knee, left elbow, and right shoulder disorders diagnosed since November 2009 has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his back disorder.

The examiner must provide a rationale for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for left ankle, right or left knee, left elbow, and right shoulder disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


